Citation Nr: 0704179	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-37 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 1966 to June 1969.  The veteran's 
awards and medals include the Combat Action Ribbon, the 
Vietnam Campaign Medal and the Vietnam Service Medal.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

 In September 2006, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  A transcript of that hearing is of record.  At that 
time, the veteran and his representative stated that the 
issue of service connection for head injury residuals was 
withdrawn and that the only issue on appeal was service 
connection for PTSD.  

The Board notes that a rating decision dated in February 2006 
granted entitlement to a permanent and total disability 
rating for pension purposes and denied service connection for 
an anxiety disorder and depressive disorder.  The veteran was 
notified of this decision in February 2006.  The veteran has 
not filed a notice of disagreement to this decision, and such 
matters are not before the Board.  

At his hearing in September 2006, the veteran indicated that 
he was interested in vocational rehabilitation benefits, if 
possible.  Hearing transcript (T.), page 13.   That matter is 
referred to the RO for appropriate action.   
 

FINDING OF FACT

The competent and probative evidence of record indicates the 
veteran does not meet the criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II).  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The RO initially sent the veteran a VCAA notice in March 2003 
concerning his claim for service connection for PTSD.  This 
letter correctly provided him with notice of the evidence 
necessary to support his claim for service connection for 
PTSD, the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The VCAA 
letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  He was 
informed that medical reports submitted should include 
clinical findings and diagnosis.  Thus, the content of this 
letter provided satisfactory VCAA notice in accordance with 
§ 5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III).  In this particular case, as discussed above, 
fully compliant VCAA notice was provided prior to the RO's 
initial adjudication of this matter.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the March 2003 VCAA notice to the veteran did 
not cite the laws and regulations governing nor describe the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  This 
information was provided in a more recent March 2006 letter.  
Regardless of the adequacy of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board considers a question not addressed by 
the RO, the Board must consider whether the veteran will be 
prejudiced thereby).  Since the Board will conclude below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate downstream disability rating or effective 
date to be assigned are rendered moot.

The RO has also met the duty to assist.  In developing his 
claim, the RO obtained the veteran's service medical records 
(SMRs) and his VA treatment records to 2006.  The veteran 
also testified before an RO Decision Review Officer in 
October 2005.  And, as mentioned, he testified before the 
undersigned VLJ in September 2006.  See 38 C.F.R. 
§ 20.700(a).  At this hearing, the veteran reported visiting 
a Vet Center on one occasion, but they only referred him to 
the VA medical Center.  T. 11.  He also mentioned VA OPT in 
2006, but he stated that it was "vague" as to whether these 
records contained a diagnosis of PTSD.  T. 10.  The veteran 
indicated that he did not receive Social Security of 
Supplemental Security Income benefits.  T. 12.  Based on the 
above, the Board has concluded that all relevant records have 
been assembled by the RO.      

The veteran was also provided a VA examination for 
determining the presence of PTSD in July 2005.  At his 
hearing in September 2006, the veteran requested another VA 
examination.  T. 3, 13.  The Board has reviewed this 
examination report and has found it to be sufficient.  The 
examiner utilized various evaluation methods, including 
completing a comprehensive mental status examination.  A full 
history was completed.  The examiner also provided rationale 
for each criterion that constitutes support for a PTSD 
diagnosis.  The findings from psychological testing were 
discussed.  Finally, the diagnoses and impressions were set 
out, with rationale and discussion.  The Board also notes 
that the veteran's claims file was sent for the examiner's 
review.  Moreover, the examination findings are consistent 
with the VA treatment records both before and since this 
examination.  Thus, there appear to be no grounds for another 
examination at this time.         

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV) and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
this case, the veteran was awarded the Combat Action Ribbon, 
thereby establishing the occurrence of a recognized stressor 
during service.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or in 
relative equipoise (i.e., about evenly balanced for and 
against), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is unfavorable, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. at 519.  

Legal Analysis

The veteran claims that he has PTSD as a result of service.  
The veteran's SMRs are unremarkable for any complaint or 
treatment of a psychiatric condition - including a stress-
related mental illness.  The report of a June 1969 physical 
examination given prior to his separation from service 
indicates his psychiatric evaluation was normal.  He served 
honorably during the Vietnam Era and his military
occupational specialty (MOS) was field radio operator.  His 
awards and medals include the Combat Action Ribbon, the 
Vietnam Campaign Medal and the Vietnam Service Medal.  
He separated from the Marine Corps in June 1969.

The record shows credible supporting evidence that the 
claimed in-service stressor occurred.  Although the service 
medical records show no treatment for PTSD, the DD-214 shows 
that the veteran earned a Combat Action Ribbon for his 
service in Vietnam, which establishes his status as a combat 
veteran.  Therefore, his accounts of his in-service stressors 
are presumed credible.  See 38 C.F.R. § 3.304(f).  The next 
issue is whether there is medical evidence of a PTSD 
diagnosis in accordance with 38 C.F.R. § 4.125(a) and the 
DSM-IV Manual.

In this case, the initial VA outpatient treatment (VAOPT) 
records reveal that when the veteran presented for 
evaluation, he was screened for PTSD.  For example, in May 
2003, the PTSD team provided a 90-minute interview, a 20-
minute chart review, including the Clinician-Administered 
PTSD Scale (CAPS).  Following this comprehensive screening, 
the Board of examiners concluded that it did not appear that 
the DSM-IV criteria for PTSD were met.  The Axis I diagnostic 
impression was adjustment disorder with depressed and anxious 
mood, in partial remission.  The Plan/Disposition was to 
enroll the veteran in the PTSD clinic for psychiatric care.  
Subsequent OPT records refer to the veteran participating in 
the PTS Recovery program, though no diagnosis of PTSD is 
contained in those records.  

VAOPT in June 2005 show that the veteran underwent 
psychological testing, following which the diagnoses included 
"PTSD (by history)."   

The veteran was also afforded a VA examination in July 2005 
for PTSD evaluation.  The evaluation included a 60-minute 
interview, a 45-minute CAPS examination; a Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2) and the 
Mississippi Scale for Combat-related PTSD (M-PTSD).  The 
examiner fully discussed the criteria for a diagnosis of 
PTSD.  The Axis I diagnosis was depressive disorder, not 
otherwise specified (NOS), in partial remission; possible 
history of anxiety disorder, NOS; subthreshold PTSD in 
current remission; and alcohol abuse, in full sustained 
remission.  The examiner noted that the veteran did not have 
a mental health treatment history that involved a clear 
diagnosis of PTSD.  Based upon the current evaluation, the 
examiner concluded that the veteran did not meet the criteria 
for a current diagnosis of PTSD.  

Subsequent VAOPT records from 2005-2006 show ongoing 
treatment for mental symptoms, but no diagnoses of PTSD.  For 
example, in August 2005, the Axis I diagnosis was adjustment 
disorder with depressed and anxious mood, in partial 
remission.  An August 2005 report from the Minnesota Veterans 
Home-Hastings shows a medical history that included "rule 
out PTSD" and the assessments following examination did not 
include a diagnosis of PTSD.   

The Board recognizes that the veteran is competent to testify 
as to his in-service experiences and symptoms.  Clearly, he 
believes that he has PTSD due to service.  Where the 
determinative issue involves a question of medical diagnosis 
or causation (as in this case), only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  

As shown above, various of the veteran's medical providers 
and examiners have evaluated him for the presence of PTSD.  
Significantly, despite several testings and multiple 
examinations, there is no diagnosis of PTSD provided.  
Although one diagnosis after psychological testing lists 
"PTSD by history" and other reports refer to "rule out" 
PTSD, these annotations do not rise to the level of a 
diagnosis of PTSD.  Indeed following June 2005 when there was 
a diagnosis of "PTSD, by history," the VA examiner in July 
2005 provided extensive testing and then analysis regarding 
why PTSD was not present.  This examination is of high 
probative value given the sound basis on which conclusions 
were drawn (review of the claims file; psychological testing 
and contemporaneous mental status examination).  This VA 
examination is also consistent with the VAOPT reports.  
Consequently, the Board concludes that the most competent and 
probative evidence of record is against the claim for service 
connection for PTSD.      

In summary, it is clear the veteran has had a history of 
psychiatric problems for at least the past decade.  It is not 
established, however, that he has a current diagnosis of 
PTSD.  As shown by the record, PTSD screening is 
"negative," indicating he does not have this condition.  
And it is probatively significant that the screening was 
requested specifically to make this dispositive determination 
- of whether he has PTSD, and the results of the mental 
status evaluation confirmed he does not.  For these reasons 
and bases, the claim for service connection for PTSD must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to 
resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Should PTSD 
get diagnosed in the future, the veteran should contact his 
RO to reopen a claim.    


ORDER

Service connection for PTSD is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


